DETAILED ACTION
This FINAL action is in response to Application No. 16/768,885 originally filed 06/02/2020. The amendment presented on 06/13/2022 which provides amendments to claims 1, 3 and 10 - 12, claim 15 is cancelled is hereby acknowledged. Currently claims 1 - 5 and 10 - 14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
1.	This is in response to applicant’s communication filed on 13 June 2022, wherein: claims 1 - 5 and 10 - 14 are currently pending. Claims 1, 3 and 10 - 12 have been amended and claim 15 has been amended.
Response to Arguments  
2.	Applicant’s arguments filed on June 13, 2022 with respect to the rejections of claims 1 - 5 and 10 - 14 have been fully considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103  
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 - 2, 4, 10 - 11 and 13 are rejected under 35 U.S.C. 103 as being patentable over Kim “2014/0299848” and Shimizu “US 2006/0109549”.

Re-claim 1, Kim teaches a light emitting panel, (fig. 1; 1001) comprising: 
a substrate, (fig. 1; 500 protection film) a flexible layer, (fig. 1; 100) [0062] (according to one embodiment of the present invention, the protection film 500 is attached to a bottom surface of the flexible substrate 100. The protection film 500 can be formed with polymers for reinforcing strength of the flexible substrate 100 and for protecting the flexible substrate 100 from external interference.) a light emitting device, (fig. 1; 300) and a cover plate (fig. 1; 400 encapsulation layer is equivalent to a cover plate) which are sequentially stacked up from bottom to top; (see fig. 1)  
wherein a rough structure (fig. 1; 100 flexible substrate including a rough structure) is formed on one surface of the flexible layer (fig. 1; 100) facing the substrate, (fig. 1; 500 protection film) and the rough structure comprises a plurality of concave portions which are arranged; (fig. 1; 130 a separation groove (square section) is equivalent to a concave portions) (see par. [0084]) and 
Kim does not explicitly teach wherein a density of the concave portions on the flexible layer is ranged from 104 to 108 per square centimeter.
However, Shimizu teaches wherein a density of the concave portions on the flexible layer is ranged from 104 to 108 per square centimeter. (par. [0107] Furthermore, although the density of the first concave portions 61 in the first region 67 in which the first concave portions 61 are formed (that is, a region corresponding to the usable lens region of the microlens substrate 1) is not particularly limited, it is preferable that the density of the first concave portions 61 in the first region 67 is in the range of 100 to 4,000,000 pieces/cm.sup.2.) 
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Kim with the teachings of Shimizu to prevent defects such as crack in the member with concave portions and/or the microlenses  from being generated more effectively. (par. [0107])
Re-claim 2, Kim teaches wherein an interval is formed between two adjacent ones of the concave portions. (see fig. 1; 100 there is an open area in between two adjacent square section.) (see par. [0084])
Re-claim 4, Kim teaches wherein a section shape of each of the concave portions is one of an arc, a circle, a square, and a trapezoid. (see fig. 1 a square and see par. [0084])
Re-claims 10 - 11 and 13, are rejected as applied to claims 1 - 2 and 4 above because the scope and contents of the recited limitations are substantially the same.
6.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being patentable over Kim “2014/0299848” and Shimizu “US 2006/0109549” in view of Kwon “US 2015/0382446” and further in view of Yoon “US 2017/0060329”.
Re-claims 5 and 14, Kim teaches the light emitting panel of claim 1, Kim and Shimizu do not explicitly teach wherein a touch panel and a polarizer are disposed between the light emitting device and the cover plate, and the polarizer is disposed on the touch panel.
However, Kwon teaches wherein a touch panel (fig. 1C; 112) and a polarizer (fig. 1C; 110) are disposed between the light emitting device (fig. 1C; 102) and the cover plate, (fig. 1C; 114) [0048] (As shown in FIG. 1C, the flexible display 100 may also include a polarizer layer 110 for controlling the display characteristics (e.g., external light reflection, color accuracy, luminance, etc.) of the flexible display 100. A cover layer 114 may be used to protect the flexible display 100. Electrodes for sensing touch input from a user may be formed on an interior surface of a cover layer 114 and/or at least one surface of the polarizer layer 110.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Kwon so as to an organic-light-emitting material to provide rigidity and increase in the rigidity at selective parts of the flexible display may help in ensuring the accurate configuration and spacing of the components within the flexible display at a desired value. (Kwon, par. [0038])
Kim, Shimizu and Kwon as a whole do not explicitly teach the polarizer is disposed on the touch panel. 
However, Yoon teaches the polarizer (fig. 2b; 271) is disposed on the touch panel. (fig. 2b; 100)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Yoon to provide a touch sensor panel for detecting the touch position. (Yoon, par. [0065]) 
Allowable Subject Matter 
7.	Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        8/19/202B